DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 12/14/2021 has been entered and made of record. This application contains 20 pending claims. 
Claims 1-12, 15 and 18 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in in response to the newly amended claimed subject matter.




	
Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Reichel (US 20100277190, hereinafter Reichel).

Regarding to claim 1, Reichel discloses a test and measurement probe structured to couple to a test and measurement instrument (fig. 2 and 3), comprising: 
an input to the probe (fig. 2[14]) to receive a single input signal (fig. 2[14] is a single probe tip), the single input signal including a direct current (DC) component and an alternating current (AC) component (paragraph 0035 discloses the signal included DC and AC components Reichel disclose the broadband signal instead of AC signal. However, a broadest reasonable interpretation, the broadband signal is an alternating signal); 
an extractor circuit in the probe (fig. 2[15 and 16] as extractor circuit) configured to receive the input signal (fig. 2[14]) and to separate the AC component (fig. 2[15]) and the DC component from the single input signal (fig. 2[16]); 
a first output to output the AC component to the test and measurement instrument (fig. 2[15] to 17 then to 13); and 
a second output to output the DC component to the test and measurement instrument (fig. 2[16] to 26 then to 13). 
.
Regarding to claim 2, Reichel discloses the test and measurement probe of claim 1, further comprising an analog-to-digital converter (fig. 2[18])  to receive the DC component (fig. 2[16]) and convert the DC component to a digitized DC component, wherein the second output is configured to output the digitized DC component (paragraph 0035). 

Regarding to claim 3, Reichel discloses the test and measurement probe of claim 1, further comprising a buffer (fig. 2 shows 16 considered as a buffer), the buffer configured to receive the DC component (fig. 2 shows 16 receive the DC component from 14) and output the DC component through the second output (fig. 2 shows 16 outputting the DC component). 

Regarding to claim 4, Reichel discloses the test and measurement probe of claim 1, wherein the extractor circuit (fig. 2[15 and 16]) is a DC rejection circuit configured to receive the input signal and output the DC component (fig. 2 shows 16 as a DC rejection circuit receiving input signal from 14 and output DC component). 


Regarding to claim 6, Reichel discloses the test and measurement probe of claim 1, wherein the extractor circuit (fig. 2[15 and 16]) includes an AC coupling circuit (fig. 2[15]) AC coupling circuit which outputs AC signal). 

Regarding to claim 7, Reichel discloses the test and measurement probe system of claim 1, wherein the input signal includes a differential signal (Reichel discloses the input signal included a differential signal (paragraph 0026 and fig. 4).


Regarding to claim 8, Reichel discloses the test and measurement probe of claim 1, wherein the first output (fig. 2 shows output from 15) is connected to a first channel of the test and measurement instrument (fig. 2 shows output from 15 connected to 13 via 17) and the second output (fig. 2[16]) is connected to a second channel of the test and measurement instrument (fig. 2 shows output from 16 connected to 13 via 26) different from the first channel (fig. 2 shows 17 and 36 are different channels). 

Regarding to claim 9, Reichel discloses the test and measurement probe system of claim 1, further comprising an isolation device to receive the DC component and output an isolated DC component to the second output (Reichel discloses the input signal included a DC and broadband components where the DC path is isolated from the broadband band path by isolation device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel as applied to claim 4 above, and further in view of Wang et al. (CN 102062797, provided by applicant hereinafter Wang).

Regarding to claim 5, Reichel discloses the test and measurement probe of claim 4, wherein the DC component is a feedback signal which is fed back to the input signal to separate the AC component (Fig. 3 of Reichel discloses the DC component (which is the output of the DC amplifier 46) included a feedback signal from output of 46 to the input signal of the broadband path via R3. 
Furthermore, fig. 3 of Wang shows the LF path 33 with a feedback from output of amplifier U1 to the input of the high frequency circuit 31.
 Therefore, at the time before the effective filing date, it would be obvious to incorporate Wang into Reichel in order to provide high DC precision, low-frequency current path is used for low-frequency high-precision amplifier, greatly improves the precision of DC.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel as applied to claim 1 above, and further in view of Moriyasu.

Regarding to claim 10, Reichel discloses the test and measurement probe system of claim 1, except wherein the second output is connected to a digital multimeter input of the test and measurement instrument. 
 discloses the measurement circuit connected to a display unit instead of a digital multimeter.
 Moriyasu discloses a measurement circuit connected to a DMM.
Therefore, at the time before the effective filing date, it would be obvious to connect the output of measurement probe system to a DMM as a matter of intended use.

Claims 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel, and further in view of Peschke.

Regarding to claim 11, Reichel discloses a method, comprising: 
receiving a single input signal (fig. 2[14]) a probe head (fig. 2[10]), the single input signal (fig. 2[14]) at including a low frequency (LF) component and an alternating current (AC) component (paragraph 00035 discloses the signal included DC and broadband (AC) components); 
extracting the LF component from the input signal in the probe head (fig. 2[16] extract DC component from 14); 
extracting the AC component from the input signal in the probe head (fig. 1[15] extract AC component from 14); 
transmitting the AC component to a test and measurement instrument through a first output (fig. 2[15] to 17 then to 13); and 
transmitting the LF component to the test and measurement instrument through a second output (fig. 2[16] to 26 then to 13). 
However Reichel discloses the input signal including DC and AC components instead of LF and AC components.
Abstract of Peschke discloses measurement input circuit for a measurement device for measuring an electric signal in a device under test comprises a signal input that receives the electronic signal from the device under test. Paragraph 18 disclose the input signal is DC or low frequency and AC.
Therefore, at the time before the effective filing date, it would be obvious to measure electrical signal included DC or low frequency and AC as matter of intended use.

Regarding to claim 12, Reichel in view of Peschke discloses the method of claim 11, further comprising converting the LF component to a digitized LF component in the probe head, wherein transmitting the LF component includes transmitting the digitized LF component (paragraph 0034-35 discloses ADC and fig 3).
Reichel discloses the ADC (fig. 2[18]) placed in 12 instead of the probe head 10.
However, at the time before the effective filing date of the claimed invention, it would have been obvious to a person having an ordinary skill in the art to have the converting the LF component to a digitized LF component inside or outside the probe head 10 as an obvious variance design choice without scarifying quality with predictable result. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & 

Regarding to claim 14, Reichel in view of Peschke discloses the method of claim 11, further comprising buffering the LF component to delay the transmission of the LF component through the second output (Reichel discloses a buffer fig. 2[16] for buffering the DC component through the DC output).

Regarding to claim 15, Reichel in view of Peschke discloses the method of claim 11, wherein extracting the LF component (from 16) from the input signal (14) and extracting the AC component (from 15) from the input signal (14) includes extracting the LF component and the AC component through a direct current rejection circuit by adding the LF component to the input signal to extract the AC component (fig. 2-3 of Reichel shows 16 as a DC rejection circuit receiving input signal 14 and output DC component from 16 and AC component from 15). 

Regarding to claim 16, Reichel in view of Peschke discloses the method of claim 11, wherein extracting the LF component from the input signal and extracting the AC component from the input signal includes extracting the LF component and the AC component through an AC coupling circuit (fig. 2-3 of Reichel shows 15 as AC coupling circuit which outputs AC signal to 17). 

Regarding to claim 17, Reichel in view of Peschke discloses the method of claim 11, wherein the second output is a communication interface (Reichel discloses measuring device can transfer the measured results of the DC-voltage signal via a standardized interface (paragraphs 0026, 35, 37).

Regarding to claim 18, Reichel in view of Peschke discloses the method of claim 11, wherein transmitting the AC component (fig. 2-3[15) to the test and measurement instrument (fig. 2-3 to 13 via 17) through the first output includes transmitting the AC component to the first channel of a test and measurement instrument; and wherein transmitting the LF component (fig. 2[16]) to the test and measurement instrument (fig. 2,3[13]) through a second output includes transmitting the LF component to a second channel of the test (fig. 2 shows output from 16 connected to 13 via 26) and measurement instrument different from the first channel (fig. 2 shows 17 and 36 are different channels). 

Regarding to claim 19, Reichel in view of Peschke discloses the method of claim 11, further comprising isolating the LF component prior to transmitting the LF component (Reichel discloses the input signal included a DC and broadband components where the DC path is isolated from the broadband band path by isolation device.

Regarding to claim 20, Reichel in view of Peschke discloses the method of claim 11, further comprising displaying the AC component and the LF component of the input signal simultaneously (paragraph 0037 of Reichel).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel in view of Peschke as applied to claim 11 above, and further in view of Moriyasu.

Regarding to claim 13, Reichel in view of Peschke discloses the method of claim 11, further comprising transmitting the LF component to a digital multimeter input of the test and measurement instrument (Peschke discloses the signal transmit to the oscilloscope). 
However Reichel in view of Peschke does not disclose transmitting the LF component to a digital multimeter input of the test and measurement instrument.
Moriyasu discloses a measurement circuit connected to a DMM.
Therefore, at the time before the effective filing date, it would be obvious to connect the output of measurement probe system to a DMM as a matter of intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SON T LE/           Primary Examiner, Art Unit 2863